Sanders, J.,
concurring in the order:
Uninfluenced by any matter or thing contained in the opinion of the Chief Justice upon the rehearing of this cause, I reaffirm the decree of divorce, for the reasons stated in my former opinion.
I consented to a rehearing of the case because, upon most careful consideration of the petition therefor, I felt that there possibly was a reasonable probability that I had permitted myself to fall into error in my holding to the effect that parties who had entered into a formal marriage, which was invalid because the man had a wife living, continued cohabitation after the man’s former wife secured a divorce, though no new marriage agreement or change in relations was shown, establishes a valid marriage.
Upon further consideration of this proposition, as ' qualified and limited by the particular facts upon which it is predicated in this case, I reach the conclusion that, if there is virtue in the doctrine established by common-law marriages, simple justice and sound morals impel me to adhere to the proposition upon this rehearing. I *67also reiterate what was strongly stated in my former opinion, that no court, nisi prius or appellate, is authorized to make a finding at variance with the pleadings and outside of the issue. Such finding and decision should be, and is, treated as a nullity.
I concur in the order.